DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Fig. 2F in the reply filed on 5/24/2022 is acknowledged.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al. (US 2012/0057811, hereinafter ‘Tucker’).
Tucker discloses a bag formed from a collapsed tube of polymeric film (see Figs. 9-14), the collapsed tube having opposing first and second edges ()top and bottom edges of bag in Figs. 1F, 2B), the bag comprising: front (102) and rear (104) panels, the front and rear panels joined adjacent to a first side edge by a first side seal (110) and adjacent to a second side edge by a second side seal (112), the front and rear panels having separate outer (102/104) and inner (132+134+142+144) layers, the front and rear panels joined at a bottom edge (114), the bottom edge formed by folding of the collapsed tube such that the bottom edge is generally coextensive with a central axis of the collapsed tube (see Fig. 2B), first and second inner edges defined in the inner layer of the front panel and below the upper edge (bottom edge of 142 + top edge of 132), and an opening of the bag defined by an upper edge of the front and rear panels, the upper edge defined by the first and second side edges (see Figs. 1F, 2B).  
Tucker further discloses a first drawstring (140) between the inner and outer layers of the front panel and extending generally from the first side seal to the second side seal (see Fig. 2B); the first inner edge above the second inner edge (see Fig. 2B; lower edge of 142 above top edge of 132); the first and second inner edges extending in the machine direction (product-by-process limitations; see MPEP 2113; Figs. 9. 10); the first and second inner edges parallel with the first and second edges (see Figs. 1F, 2B); a first inner seal above the first inner edge and below the upper edge (para 0082), and a second inner seal below the second inner edge (para 0066); the first drawstring between the upper edge and first inner seal (see Fig. 2B); a drawstring cutout defined along the upper edge between the first and second side edges (146, 148, see Fig. 1F); and the first side seal sealing together the inner and outer layers of the front and rear panels, the first drawstring, and a second drawstring (para 0066).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 30, 2022